Court of Appeals
                        First District of Texas
                             BILL OF COSTS

                              No. 01-12-01033-CV

                                 Educap, Inc.

                                     v.

                                Joanna Sanchez

          NO. 980350 IN THE CO CIVIL CT AT LAW NO 3 OF HARRIS COUNTY



TYPE OF FEE      CHARGES          PAID/DUE          STATUS             PAID BY
  EXPRESS          $25.00         04/11/2014          PAID              ANT
E-TXGOV FEE        $5.00          08/20/2013         E-PAID             ANT
   MT FEE          $15.00         08/20/2013         E-PAID             ANT
   MT FEE          $15.00         07/25/2013         E-PAID             ANT
E-TXGOV FEE        $5.00          07/25/2013         E-PAID             ANT
   MT FEE          $10.00         07/15/2013         E-PAID             ANT
E-TXGOV FEE        $5.00          07/15/2013         E-PAID             ANT
E-TXGOV FEE        $5.00          03/22/2013         E-PAID             ANT
E-TXGOV FEE        $5.00          03/04/2013         E-PAID             APE
   MT FEE          $10.00         02/06/2013         E-PAID             APE
E-TXGOV FEE        $5.00          02/06/2013         E-PAID             APE
E-TXGOV FEE        $5.00          12/27/2012         E-PAID             ANT
CLK RECORD        $108.00         11/27/2012          PAID              ANT
   FILING         $175.00         11/21/2012         E-PAID             ANT
E-TXGOV FEE        $5.00          11/21/2012         E-PAID             ANT
E-TXGOV FEE        $5.00          11/21/2012         E-PAID             ANT
E-TXGOV FEE                $5.00              11/14/2012               E-PAID                   APE

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $408.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this January 16, 2015.